DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications filed on October 3, 2019. 
Claims 1 – 20 are presented for examination and are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 4, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings filed on October 3, 2019 are accepted. 

Claim Rejections - 35 USC § 112
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claim 1 recites “at least one memory storing instructions and at least one prediction tool;”. This recitation lacks clarity because it is unclear if the system comprises a memory storing instructions and a separate prediction tool, or if the memory stores both the instructions and the prediction tool. For purposes of examination, “at least one memory storing instructions and at least one prediction tool;” is interpreted to mean that the memory stores both the instructions and at least one prediction tool.  

Regarding Claim 4, 
Claim 4 recites “a first parameter having a large number of possible values,” and “wherein the number of specified groups is less than the large number of possible values;”. The term “large number” is a relative term which renders the claim indefinite.  The term “large number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, “a large number of possible values” has been interpreted to be any number of possible values. 
Dependent claims 2 – 15 are rejected due to being directly or indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 and 12 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to receiving parameters about a change request associated with IT infrastructure and providing the parameters to a prediction tool to receive a probability that the change request will be successful. Each of the following limitation(s):
receive one or more parameters corresponding to a new change request associated with the IT infrastructure;
provide the one or more parameters as input to the at least one prediction tool; and
in response to providing the one or more parameters as input to the at least one prediction tool, receive, as an output of the at least one prediction tool, a probability of success of the new change request.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass receiving parameters corresponding to a new IT change request (corresponds observation), providing the parameters to a prediction tool (corresponds to evaluation with assistance of pen and paper), and receiving a probability of success of the new change request from the prediction tool (corresponds to observation). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional 
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;” and “at least one memory storing instructions and at least one prediction tool;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 


Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to executing the prediction tool and configuring the prediction tool using information corresponding to prior change requests. Each of the following limitation(s):
executing the at least one prediction tool;
providing, as input to the at least one prediction tool, the accessed information; and
based on providing the accessed information as input to the prediction tool, configuring the at least one prediction tool to generate a target output.


Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and 

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining a subset of changes requests that were successful, determining a subset of change requests that were unsuccessful, comparing the two subsets, and removing change requests from the subsets based on a threshold value. Each of the following limitation(s):
determining, using the accessed information, a first subset of the one or more prior change requests that corresponded to successful changes;
determining, using the accessed information, a second subset of the one or more prior change requests that corresponded to failed changes;
comparing the first subset to the second subset;
removing, based on the comparison, one or more change requests from one of the first subset or the second subset such that a difference between remaining numbers of change requests in the first subset and the second subset are within a threshold value; and
providing information corresponding to the remaining numbers of change requests in the first subset and the second subset to the at least one prediction tool.


Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT 

Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to assigning values for the first parameter corresponding to prior change requests to a specified group and provide a specified group as input to the prediction tool. Each of the following limitation(s):
wherein providing the accessed information as input to the at least one prediction tool comprises providing parameters corresponding to the one or more prior change requests as input to the at least one prediction tool, the parameters including a first parameter having a large number of possible values,
assign values of the first parameter corresponding to the one or more prior change requests to one of a number of specified groups, wherein the number of specified groups is less than the large number of possible values; and
for each of the one or more prior change requests, provide as input to the at least one prediction tool, a respective specified group as a replacement of the first parameter.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the instructions instruct the 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;”, 

Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to providing parameters as input to the prediction tool and configuring the prediction tool by adjusting the weights of the parameters. Each of the following limitation(s):
wherein providing the accessed information as input to the at least one prediction tool comprises providing parameters corresponding to the one or more prior change requests as input to the at least one prediction tool, each parameter having an associated weight representing an estimated impact of the parameter in effecting the requested modification, and
wherein configuring the at least one prediction tool comprises adjusting weights of one or more parameters to vary the output generated by the at least one prediction tool.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass providing parameters corresponding to the prior change requests as input to the prediction tool (corresponds to evaluation with assistance of pen and paper), and configuring the prediction tool by adjusting the weights of the parameters (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 

Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing and retrieving information in memory.

Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to ordering the parameters according to their impact or outputting one or more recommendations for modifying the change request. Each of the following limitation(s):
wherein the output of the at least one prediction tool further comprises at least one of (i) an ordering of the parameters in accordance with estimated impact of each parameter in effecting the requested modification, or (ii) one or more recommendations for modifying the new change request.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass ordering the parameters according to their estimated impact (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the 
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. 

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to providing recommendations for modifying one or more parameters or recommendations for modifying one or more tasks to perform. Each of the following limitation(s):
wherein the one or more recommendations for modifying the new change request comprises recommendations for modifying at least one of the one or more parameters, or modifying one or more tasks to be performed to effect the requested modification associated with the new change request.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass that the recommendations comprise recommendations for modifying the parameters or recommendations for 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing and retrieving information in memory.

Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to storing the output from the prediction tool in a database.  Please see Step 2A Prong One Analysis of claim 1 above. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:” and “wherein the instructions further instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “store the output received from the at least one prediction tool in a database.” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “store the output received from the at least one prediction tool in a database.”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing and retrieving information in memory.

Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to storing the output from the prediction tool and information about the change request in a repository. Please see Step 2A Prong One Analysis of claims 1 and 8 above. 


Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT 

Regarding Claim 12, 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the change request’s probability of success to a threshold value and approving execution of the change request if the probability is greater or equal to the threshold. Each of the following limitation(s):
compare the probability of success of the new change request output by the at least one prediction tool to one or more threshold values; and
in response to determining that the probability of success satisfies one or more criteria corresponding to the one or more threshold values, approve execution of the new change request, wherein a change request team of the organization is tasked with implementing a modification of the IT infrastructure corresponding to the new change request.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the instructions instruct the at least one hardware processor to:”). For example, but for the generic computer components language, 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing and retrieving information in memory.

Regarding Claim 13, 

Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to analyzing parameters related to prior change requests, determining a change request’s risk of failure, comparing the risk to a threshold, and generating an alert about the risk of failure. Each of the following limitation(s):
analyze the one or more parameters corresponding to the new change request using the information corresponding to the one or more prior change requests stored in the repository;
determine, based on the analysis, a risk of failure of the new change request;
compare the risk of failure to one or more threshold values; and
in response to a determination, based on the comparison, that the risk of failure is greater than the one or more threshold values, generate an alert about the risk of failure, wherein the alert triggers additional scrutiny of the new change request by a change request team of the organization.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the instructions further instruct the at least one hardware processor to:”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass determining a risk of failure for the change request (corresponds to evaluation), comparing the risk of failure to a threshold value (corresponds to evaluation), and generate an alert if the risk of failure is greater than the threshold (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 

Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing and retrieving information in memory.

Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the parameters of the change request can include information about the requester of the change request. Each of the following limitation(s):
wherein at least one of the information corresponding to the one or more prior change requests or one or more parameters corresponding to the new change request includes one or more of the following:
number of members of a change request team of the organization assigned to implement the respective modification,
experience level of the members assigned to implement the respective modification,
number of tasks to be performed to implement the respective modification,
whether a time period assigned to implement the respective modification a normal time period or an expedited time period,
a level of complexity of the change request,
a requester who is requesting the change request,
a level of difficulty in realizing the respective modification,
a level of risk in implementing the respective modification,
a weight assigned to a parameter,
whether the prior change request was approved and the respective modification implemented,
whether the respective modification for a prior change request successful or failed, or
for a failed modification of a prior change request, level of severity of an impact of the failure on the IT infrastructure of the organization.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass a parameter for 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing and retrieving information in memory.

Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to including a neural network or decision tree in the prediction tool. Each of the following limitation(s):
wherein the at least one prediction tool includes a machine learning algorithm that is one of an artificial neural network, or a decision tree model having one or more of feature importance or gradient boosting.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim including a decision tree with feature importance in the prediction tool (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the 
Further, the recitation of “at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure;”, “at least one memory storing instructions and at least one prediction tool;”, and “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. 

Regarding Claim 16, 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a non-transitory computer readable medium, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to receiving parameters about a change request associated with IT infrastructure and providing the parameters to a prediction tool to receive a probability that the change request will be successful. Each of the following limitation(s):
receive one or more parameters corresponding to a new change request associated with the IT infrastructure;
provide the one or more parameters as input to the at least one prediction tool; and
in response to providing the one or more parameters as input to the at least one prediction tool, receive, as an output of the at least one prediction tool, a probability of success of the new change request.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer-readable medium storing computer-readable instructions executable by one or more hardware processors and configured to instruct the one or more hardware processors to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 


Regarding Claim 17, 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to executing the prediction tool and configuring the prediction tool using information corresponding to prior change requests. Each of the following limitation(s):
executing the at least one prediction tool;
providing, as input to the at least one prediction tool, the accessed information; and
based on providing the accessed information as input to the prediction tool, configuring the at least one prediction tool to generate a target output.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“wherein the instructions further instruct the one or more hardware processors to…”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer-readable medium storing computer-readable instructions executable by one or more hardware processors and configured to instruct the one or more hardware processors to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 

Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. Therefore, the recitation of “accessing the information corresponding to one or more prior change requests in the repository;”, which amounts to insignificant extra solution activity, is a well-understood, routine, and conventional function because the recitation is directed to storing and retrieving information in memory.

Regarding Claim 18, 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to including a neural network or decision tree in the prediction tool. Each of the following limitation(s):

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim including a decision tree with feature importance in the prediction tool (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A non-transitory computer-readable medium storing computer-readable instructions executable by one or more hardware processors and configured to instruct the one or more hardware processors to:”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 


Regarding Claim 19, 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to receiving parameters about a change request associated with IT infrastructure and providing the parameters to a prediction tool to receive a probability that the change request will be successful. Each of the following limitation(s):
receive one or more parameters corresponding to a new change request associated with the IT infrastructure;
provide the one or more parameters as input to the at least one prediction tool; and
in response to providing the one or more parameters as input to the at least one prediction tool, receive, as an output of the at least one prediction tool, a probability of success of the new change request.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“A computerized method performed 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computerized method performed by one or more processors”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 

Regarding Claim 20, 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to executing the prediction tool and configuring the prediction tool using information corresponding to prior change requests. Each of the following limitation(s):
executing the at least one prediction tool;
providing, as input to the at least one prediction tool, the accessed information; and
based on providing the accessed information as input to the prediction tool, configuring the at least one prediction tool to generate a target output.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of insignificant extra-solution activity. For example, the above limitation(s) in the context of this claim encompass executing a prediction tool (corresponds to evaluation with assistance of pen and paper), providing accessed information to the prediction tool (corresponds to evaluation with assistance of pen and paper), and configuring a prediction tool to generate a target output (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computerized method performed by one or more processors”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, the recitation of “accessing the information corresponding to one or more prior change requests in the repository;” amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotta et al. (US 2019/0164100 A1) in view of Kephart et al. (US 2007/0100892 A1). 
Regarding Claim 1, 
Rotta teaches: 
A system comprising: at least one repository storing information corresponding to one or more prior change requests associated with an information technology (IT) infrastructure of an organization, each change request corresponding to a request for a modification to one or more sections of the IT infrastructure; (Para [0023]: “The historical database 110 comprises data related to prior change requests. For example, the historical database 110 may contain data regarding prior change types, servers, executors, and recipes. The historical database 110 is necessary for machine learning as new associations may be made based on information (data) from each new change request. The aforementioned components of the system 100 are utilized to evaluate and approve IT change requests based on natural language processing and machine learning technologies.” teaches that the historical database (repository) stores information corresponding to prior IT change requests; Para [0001]: “In the IT environment, there are often situations that call for an adjustment of a system or product. Adjustments to the system or product are executed using a formal process which promotes changes in the infrastructure and applications of the system or product based on needs.” teaches that the change requests are about modifications to the IT infrastructure)
at least one memory storing instructions and at least one prediction tool; (Para [0014]: “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device.” teaches a memory storing instructions)
at least one hardware processor interoperably coupled with the at least one memory and the at least one repository, wherein the instructions instruct the at least one hardware processor to: (Para [0018]: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” teaches a processor that is coupled to the memory)
receive one or more parameters corresponding to a new change request associated with the IT infrastructure; (Para [0024]: “As shown in the depicted embodiment, the first step 400 in FIG. 4 of the method occurs when a change request is created by a user (i.e., change request owner) and the change request is received by the cognitive change request system 100. For example, a change request may be: "upgrade DB2 (i.e., database management system) for server A to the latest version." In one embodiment, the change request may comprise additional details, such as the change recipe (e.g., DB2 standard change recipe), the proposed date of execution (e.g., Wednesday night), or the person executing the change request (e.g., DB2 SME John ABC).” teaches receiving a new change request associated with the database management system (IT infrastructure); Para [0025]: “At the second step 402, the system 100 creates a change record, which is then recorded in the change records database 300 (in FIG. 3). A change record may include change data comprising information related to the user (change owner), the target system, the change period, activities, and proposed outage. For example, the change record may include the name of the change owner as well as information submitted by the change owner, such as: DB2 of server A, DB2 standard change recipe, and Wednesday night.” teaches that the system creates a change record from the change request that includes the data (parameters) of the change request, therefore the system receives parameters that correspond to a new IT change request)
provide the one or more parameters as input to the at least one prediction tool; and (Para [0021]: “The system 100 comprises a cognitive change request evaluator 102, a computer system component which is based on a machine learning trained model and which receives information as data from one or more servers 104, a business information component 106, a definitions database 108, a historical database 110, and a server profile component 112.” teaches that the system contains Para [005]: “The change request evaluator approves the change request at the one or more servers by leveraging the machine learning trained model, change policies, and complexity, and if the business impact of the change request is below a threshold.” teaches that the change request evaluator uses a machine learning model to evaluate the change requests; Para [0032]: “At the final step 414, the system 100 will compile all information identified and verified by the previous steps 400-412 and approve the change request, as appropriate. The information is compiled through machine learning policies and rules of the system 100 according to the previous steps 400-412. The information is leveraged from the components of the system 100 to evaluate the request based on the change approval policies in the change approval policies database 308 created by the machine learning model. Once the request is evaluated, the system 100 will either approve or reject the change request.” teaches that the system uses all compiled information, including the change record (parameters of the change request) to evaluate the change request)
in response to providing the one or more parameters as input to the at least one prediction tool, (Para [0032]: “At the final step 414, the system 100 will compile all information identified and verified by the previous steps 400-412 and approve the change request, as appropriate. The information is compiled through machine learning policies and rules of the system 100 according to the previous steps 400-412. The information is leveraged from the components of the system 100 to evaluate the request based on the change approval policies in the change approval policies database 308 created by the machine learning model. Once the request is evaluated, the system 100 will either approve or reject the change request.” teaches that the system including the change request evaluator (prediction tool) uses all compiled information, including the change record (parameters of the change request) to evaluate the change request)
Rotta does not appear to expliticly teach: 

However, Kephart teaches: 
receive, as an output of the at least one prediction tool, a probability of success of the new change request. (Para [0030]: “A neural network can analyze the change history for recognizable patterns relating to successful or un-successful changes, compare the patterns to change requests pending approval, and assign a probability of successful change installation.” teaches receiving a probability that the change request will be successful)
Rotta and Kephart are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator with a motivation to “…either programmatically approve changes without the need of an approving body or trigger additional analysis for changes that yield a high probability of failure” (Kephart, Para [0084]). 

Regarding Claim 2, 
The combination of Rotta and Kephart teaches: The system of claim 1, 
Rotta further teaches: 
wherein the instructions further instruct the at least one hardware processor to train the at least one prediction tool, the training comprising: (Para [0018]: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” teaches computer readable instructions that instruct the processor; Para [0030]: “In one embodiment, the machine learning model is created by SMEs within the domain and will leverage historical changes and recipes to train the model. A sample set comprising an initial relevant set of registers can be used to give the machine learning model a level of accuracy to be able to evaluate and create change policies stored in the change approval policies database 308 to be used by the change request approver 102 (in FIG. 2) component. As new relevant changes are created and processed that were never seen before, the model can be retrained by the SMEs and published.” teaches training the machine learning model; Para [005]: “The change request evaluator approves the change request at the one or more servers by leveraging the machine learning trained model, change policies, and complexity, and if the business impact of the change request is below a threshold.” teaches that the machine learning model is part of the change request evaluator (prediction tool))
executing the at least one prediction tool; (Fig. 4 and Para [0032]: “At the final step 414, the system 100 will compile all information identified and verified by the previous steps 400-412 and approve the change request, as appropriate. The information is compiled through machine learning policies and rules of the system 100 according to the previous steps 400-412. The information is leveraged from the components of the system 100 to evaluate the request based on the change approval policies in the change approval policies database 308 created by the machine learning model. Once the request is evaluated, the system 100 will either approve or reject the change request.” teaches running (executing) the system (including the change request evaluator) to evaluate the change request)
accessing the information corresponding to one or more prior change requests in the repository; (Para [0023]: “The historical database 110 comprises data related to prior change requests. For example, the historical database 110 may contain data regarding prior change types, servers, executors, and recipes. The historical database 110 is necessary for machine learning as new associations may be made based on information (data) from each new change request. The aforementioned components of the system 100 are utilized to evaluate and approve IT change requests based on natural language processing and machine learning technologies.” teaches that the machine learning model accesses the historical database (repository) that stores information corresponding to prior IT change requests)
providing, as input to the at least one prediction tool, the accessed information; and (Fig. 4 and Para [0032]: “At the final step 414, the system 100 will compile all information identified and verified by the previous steps 400-412 and approve the change request, as appropriate. The information is compiled through machine learning policies and rules of the system 100 according to the previous steps 400-412. The information is leveraged from the components of the system 100 to evaluate the request based on the change approval policies in the change approval policies database 308 created by the machine learning model. Once the request is evaluated, the system 100 will either approve or reject the change request.” teaches providing all of the compiled information to the change request evaluator; Para [0029]: “Previous change requests are stored as change records in a change records history database 306 (i.e., historical database 110 in FIG. 2). This step 410 leverages machine learning technology to create change approval policies and change recipes. In one embodiment, the system 100 determines success criteria by comparing change requests of the same type in the historical database 306 (110 in FIG. 2). From the success criteria, the system 100 creates change approval policies stored in a change approval policy database 308 to be used to more quickly and efficiently evaluate new change requests of that same type.” teaches that the information about previous change requests is used with the machine learning model, to create change approval policies and change recipes, the change request evaluator (prediction tool) uses these change approval polices and change recipes to evaluate the change request)
Para [0029]: “Previous change requests are stored as change records in a change records history database 306 (i.e., historical database 110 in FIG. 2). This step 410 leverages machine learning technology to create change approval policies and change recipes. In one embodiment, the system 100 determines success criteria by comparing change requests of the same type in the historical database 306 (110 in FIG. 2). From the success criteria, the system 100 creates change approval policies stored in a change approval policy database 308 to be used to more quickly and efficiently evaluate new change requests of that same type.” teaches providing the accessed information about the prior change requests to the machine learning model to determine approval policies and change recipes; Fig. 4 and Para [0032]: “At the final step 414, the system 100 will compile all information identified and verified by the previous steps 400-412 and approve the change request, as appropriate. The information is compiled through machine learning policies and rules of the system 100 according to the previous steps 400-412. The information is leveraged from the components of the system 100 to evaluate the request based on the change approval policies in the change approval policies database 308 created by the machine learning model. Once the request is evaluated, the system 100 will either approve or reject the change request.” teaches that all the compiled information, including the change approval policies created from the prior change requests, are used by the change request evaluator (prediction tool) to approve or reject the change request (generate a target output))

Regarding Claim 4, 
The combination of Rotta and Kephart teaches: The system of claim 2, 
Rotta further teaches:
Para [0029]: “Previous change requests are stored as change records in a change records history database 306 (i.e., historical database 110 in FIG. 2). This step 410 leverages machine learning technology to create change approval policies and change recipes. In one embodiment, the system 100 determines success criteria by comparing change requests of the same type in the historical database 306 (110 in FIG. 2). From the success criteria, the system 100 creates change approval policies stored in a change approval policy database 308 to be used to more quickly and efficiently evaluate new change requests of that same type.” teaches providing the accessed information about the prior change requests to the machine learning model to determine approval policies and change recipes and that the previous change requests are stored as change records; Para [0025]: “A change record may include change data comprising information related to the user (change owner), the target system, the change period, activities, and proposed outage. For example, the change record may include the name of the change owner as well as information submitted by the change owner, such as: DB2 of server A, DB2 standard change recipe, and Wednesday night.” teaches that a change record contains parameters related to the change request, the parameters include a parameter about the target system which has any number of possible values)
and wherein the instructions instruct the at least one hardware processor to: (Para [0018]: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” teaches computer readable instructions that instruct the processor;)
assign values of the first parameter corresponding to the one or more prior change requests to one of a number of specified groups, wherein the number of specified groups is less than the large number of possible values; and (Para [0025]: “A change record may include change data comprising information related to the user (change owner), the target system, the change period, activities, and proposed outage. For example, the change record may include the name of the change owner as well as information submitted by the change owner, such as: DB2 of server A, DB2 standard change recipe, and Wednesday night.” teaches assigning values of the parameters to groups such as the user, target system, change period, activities, and proposed outage)
for each of the one or more prior change requests, provide as input to the at least one prediction tool, a respective specified group as a replacement of the first parameter. (Para [0029]: “Previous change requests are stored as change records in a change records history database 306 (i.e., historical database 110 in FIG. 2). This step 410 leverages machine learning technology to create change approval policies and change recipes. In one embodiment, the system 100 determines success criteria by comparing change requests of the same type in the historical database 306 (110 in FIG. 2). From the success criteria, the system 100 creates change approval policies stored in a change approval policy database 308 to be used to more quickly and efficiently evaluate new change requests of that same type.” teaches that the parameters from the change records, including the groups of parameters, are used by the prediction tool to create change approval policies)

Regarding Claim 5, 
The combination of Rotta and Kephart teaches: The system of claim 2, 
Rotta further teaches:
Para [0029]: “Previous change requests are stored as change records in a change records history database 306 (i.e., historical database 110 in FIG. 2). This step 410 leverages machine learning technology to create change approval policies and change recipes. In one embodiment, the system 100 determines success criteria by comparing change requests of the same type in the historical database 306 (110 in FIG. 2). From the success criteria, the system 100 creates change approval policies stored in a change approval policy database 308 to be used to more quickly and efficiently evaluate new change requests of that same type.” teaches providing the accessed information about the prior change requests to the machine learning model to determine approval policies and change recipes and that the previous change requests are stored as change records)
Kephart further teaches: 
each parameter having an associated weight representing an estimated impact of the parameter in effecting the requested modification, and (Para [0077] – [0078]: “There are built in weights for these
fields that allow calculation of risk and/or impact via a matrix table with weight values from 1 (low) to 5 (high). For impact calculations (and risk calculations using a process like the process of FIG. 13) fields are re-calculated each time a change request is saved using the values in the stored table. The numeric result of dividing the sum of the impact factors allows for the appropriate equation to be determined, and then captured. An impact factor is derived by multiplying the numeric value of a field by its weight.” teaches that the values have weights and the impact of the value is calculated by multiplying the weight with the numeric value)
wherein configuring the at least one prediction tool comprises adjusting weights of one or more parameters to vary the output generated by the at least one prediction tool. (Para [0083]: “Once the fitness test is completed, a training routine is performed at block 1504 that teaches the neural network to recognize patterns in the fields that correlate to the desired information of a change passing or failing. The trained neural network can be saved at block 1506 and new data can be analyzed using the pattern recognition capabilities learned by the neural network.” teaches training the neural network (adjusting the weighs of the parameters) to recognize parameter correlations with predicting a change request to be successful or failing (output variation))
Rotta and Kephart are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator with a motivation to “…either programmatically approve changes without the need of an approving body or trigger additional analysis for changes that yield a high probability of failure” (Kephart, Para [0084]).

Regarding Claim 8, 
The combination of Rotta and Kephart teaches: The system of claim 1, 
Kephart further teaches:
wherein the instructions further instruct the at least one hardware processor to: store the output received from the at least one prediction tool in a database. (Fig. 10A and Para [0067]: “Sub-process 1010 involves an automated risk analysis using either a risk calculation formula or a neural network as described later. With such a process, a likelihood of success threshold is typically set for the automated risk evaluation process. If the likelihood of success threshold is met at block 1012, processing proceeds to block 1014 where the status is updated in the appropriate change record in the change database.” teaches storing the status of the change request (output from the neural network) in the change database; Para [0036]: “For example, in FIG. 2, system 200 includes schematically illustrated computing or instruction execution platforms 214 and 216 will carry out the various operations required to support and facilitate processes according to embodiments of the invention, as well as maintain and access the appropriate databases. These computer program instructions may be part of a computer program or multiple computer programs which are supplied as a computer program product.” teaches a computer based implementation including computer program instructions that are executed by a processor)
Rotta and Kephart are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator with a motivation to “…either programmatically approve changes without the need of an approving body or trigger additional analysis for changes that yield a high probability of failure” (Kephart, Para [0084]).

Regarding Claim 9, 
The combination of Rotta and Kephart teaches: The system of claim 8,
Kephart further teaches: 
wherein storing the output in a database comprises: storing the output along with information corresponding to the new change request in the at least one repository. (Fig. 10A and Para [0067]: “Sub-process 1010 involves an automated risk analysis using either a risk calculation formula or a neural network as described later. With such a process, a likelihood of success threshold is typically set for the automated risk evaluation process. If the likelihood of success threshold is met at block 1012, processing proceeds to block 1014 where the status is updated in the appropriate change record in the change database.” teaches storing the status of the change request (output from the neural Para [0054]: “The flowcharts illustrated in FIGS. 7 and 8 describe how changes to an enterprises configuration are defined and described in terms of configuration items which can be stored in the configuration and change databases. These tasks, in example embodiments, are typically performed after a change has been requested by a person, organization, or process within the enterprise.” teaches that the change and configuration databases also include the information correlating to the change request)
Rotta and Kephart are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator with a motivation to “…either programmatically approve changes without the need of an approving body or trigger additional analysis for changes that yield a high probability of failure” (Kephart, Para [0084]).

Regarding Claim 12, 
The combination of Rotta and Kephart teaches: The system of claim 1, 
Kephart further teaches:
wherein the instructions instruct the at least one hardware processor to: (; Para [0036]: “For example, in FIG. 2, system 200 includes schematically illustrated computing or instruction execution platforms 214 and 216 will carry out the various operations required to support and facilitate processes according to embodiments of the invention, as well as maintain and access the appropriate databases. These computer program instructions may be part of a computer program or multiple computer programs which are supplied as a computer program product.” teaches a computer based implementation including computer program instructions that are executed by a processor)
Fig. 10A and Para [0067]: “Sub-process 1010 involves an automated risk analysis using either a risk calculation formula or a neural network as described later. With such a process, a likelihood of success threshold is typically set for the automated risk evaluation process. If the likelihood of success threshold is met at block 1012, processing proceeds to block 1014 where the status is updated in the appropriate change record in the change database.” teaches comparing the probability of success output from the neural network (prediction tool) to the success threshold)
in response to determining that the probability of success satisfies one or more criteria corresponding to the one or more threshold values, approve execution of the new change request, (Para [0066]: “FIG. 10 illustrates an example embodiment of an approval process that may make use of a an automated risk calculation technique, and details of how to carry out such an automated technique are discussed later with respect to FIGS. 14 and 15.” and Para [0067]: “If the likelihood of success threshold is met at block 1012, processing proceeds to block 1014 where the status is updated in the appropriate change record in the change database.” teaches updating the status of the change request (approving the change request) if the probability of success satisfies the threshold value)
wherein a change request team of the organization is tasked with implementing a modification of the IT infrastructure corresponding to the new change request. (Para [0067]: “At block 1016 a turnover package to implement the change is distributed, and at block 1018 the change itself is distributed. The change can be distributed by forwarding an approved and validated change plan with all associated documentation to the appropriate stakeholders, fulfillment teams, etc. The existence of the documentation can also be recorded in the configuration management database and the change database.” teaches generating a change plan from the change request and distributing the change plan to the appropriate stakeholders and fulfillment teams (change request team) in order to implement the Para [0004]: “Through use of an embodiment of the invention, integrated process automation manages IT resources across an enterprise with the aid of various processes and routines, as well as a central repository for configuration information.” teaches that the change requests relate to modifications of IT resources.)
Rotta and Kephart are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator with a motivation to “…either programmatically approve changes without the need of an approving body or trigger additional analysis for changes that yield a high probability of failure” (Kephart, Para [0084]).

Regarding Claim 13, 
The combination of Rotta and Kephart teaches: The system of claim 1, 
Rotta further teaches:
wherein the instructions further instruct the at least one hardware processor to: analyze the one or more parameters corresponding to the new change request using the information corresponding to the one or more prior change requests stored in the repository; (Para [0018]: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” teaches computer readable instructions that instruct the processor; Para [0029]: “Previous change requests are stored as change records in a change records history database 306 (i.e., historical database 110 in FIG. 2). This step 410 leverages machine learning technology to create change approval policies and change recipes. In one embodiment, the system 100 determines success criteria by comparing change requests of the same type in the historical database 306 (110 in FIG. 2). From the success criteria, the system 100 creates change approval policies stored in a change approval policy database 308 to be used to more quickly and efficiently evaluate new change requests of that same type.” teaches providing the accessed information about the prior change requests and that the previous change requests are stored as change records; Para [0025]: “A change record may include change data comprising information related to the user (change owner), the target system, the change period, activities, and proposed outage. For example, the change record may include the name of the change owner as well as information submitted by the change owner, such as: DB2 of server A, DB2 standard change recipe, and Wednesday night.” teaches that a change record contains parameters related to the change request)
Kephart further teaches: 
determine, based on the analysis, a risk of failure of the new change request; (Para [0029]: “At blocks 118 and 120, the impact and risks associated with the change are determined and approvals are gathered based in part on this impacts and risks. The activities of block 118 compare the change design and plan to the existing technical environment, a master change calendar and any dependencies and conflicts that may be encountered.” teaches determining and analyzing the risk associated with the change request)
compare the risk of failure to one or more threshold values; and (Para [0067]: “Sub-process 1010 involves an automated risk analysis using either a risk calculation formula or a neural network as described later. With such a process, a likelihood of success threshold is typically set for the automated risk evaluation process.” teaches comparing the risk to a threshold value)
Para [0068]: “Still referring to FIG. 10, if the automated risk analysis sub-process produces a likelihood of success below the assigned threshold at block 1012, the change is flagged for further review at block 1020.” teaches flagging the change request (generating an alert) if the chance of success is below a threshold (when the chance of success is below the threshold, the risk of failure is greater than the threshold))
wherein the alert triggers additional scrutiny of the new change request by a change request team of the organization. (Para [0068]: “Still referring to FIG. 10, if the automated risk analysis sub-process produces a likelihood of success below the assigned threshold at block 1012, the change is flagged for further review at block 1020. If the change is approved as a result of this review at block 1022, the status is again updated at block 1014. Otherwise, a decision is made at block 1024 as to whether the record is to be closed or denied. If not, approvals are removed at block 1026, and the process again branches to demand management at block 1028.” teaches that the change request needs to be reviewed if the risk analysis determines that the chance of success is below a threshold; Para [0064]: “This information is related to whom within the enterprise reviews and finally authorizes the configuration change. For example, it may be one or more of a change advisory board, a certain level of management, an IT director, etc.” teaches that the change advisory board (change request team) can review the change request)
Rotta and Kephart are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator with a motivation to “…either programmatically 

Regarding Claim 14, 
The combination of Rotta and Kephart teaches: The system of claim 1, 
Rotta further teaches:
wherein at least one of the information corresponding to the one or more prior change requests or one or more parameters corresponding to the new change request includes one or more of the following:
number of members of a change request team of the organization assigned to implement the respective modification,
experience level of the members assigned to implement the respective modification,
number of tasks to be performed to implement the respective modification,
whether a time period assigned to implement the respective modification a normal time period or an expedited time period,
a level of complexity of the change request,
a requester who is requesting the change request,
a level of difficulty in realizing the respective modification,
a level of risk in implementing the respective modification,
a weight assigned to a parameter,
whether the prior change request was approved and the respective modification implemented,
whether the respective modification for a prior change request successful or failed, or
for a failed modification of a prior change request, level of severity of an impact of the failure on the IT infrastructure of the organization. (Para [0025]: “A change record may include change data comprising information related to the user (change owner), the target system, the change period, activities, and proposed outage. For example, the change record may include the name of the change owner as well as information submitted by the change owner, such as: DB2 of server A, DB2 standard change recipe, and Wednesday night.” teaches that a change record contains parameters of the change request, these parameters can include the name of the change owner (requester who is requesting the change request) and information about the activities and target system (number of tasks to perform))

Regarding Claim 15, 
The combination of Rotta and Kephart teaches: The system of claim 1, 
Kephart further teaches:
wherein the at least one prediction tool includes a machine learning algorithm that is one of an artificial neural network, or a decision tree model having one or more of feature importance or gradient boosting. (Para [0084]: “Still referring to FIG. 15, the trained neural network, when invoked to evaluate a change at block 1508, analyzes change history with respect to corresponding configuration data for recognizable patterns that correlate to successful or un-successful changes.” teaches that the prediction tool includes a neural network)
Rotta and Kephart are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator with a motivation to “…either programmatically approve changes without the need of an approving body or trigger additional analysis for changes that yield a high probability of failure” (Kephart, Para [0084]).

Regarding Claim 16, 
This claim recites A non-transitory computer readable medium, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 
Regarding Claim 17, 
This claim recites The non-transitory computer readable medium of clam 16, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 18, 
This claim recites The non-transitory computer readable medium of clam 16, which performs a plurality of operations as recited by the system of claim 15, and has limitations that are similar to those of claim 15, thus is rejected with the same rationale applied against claim 15.

Regarding Claim 19, 
This claim recites A computerized method, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.

Regarding Claim 20, 
This claim recites The computerized method of claim 19, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rotta in view of Kephart, further in view of Wang et al. (“Two Heads Better Than One: Metric+Active Learning and its Applications for IT Service Classification”).

Regarding Claim 3, 
The combination of Rotta and Kephart teaches: The system of claim 2, 
Kephart further teaches:
determining, using the accessed information, a first subset of the one or more prior change requests that corresponded to successful changes; (Para [0081]: “Still referring to FIG. 14, at block 1410, once all the other risk factors are calculated, the success history for changes previously implemented by the group, individual, or  organization within the enterprise is accessed. This success history can be stored in a database, for example, the problem database or the change database.” teaches accessing the success history of the change requests; Para [0076]: “Successful changes can be trended to reuse the successful methodologies displayed, for example, any procedures that enhanced the process, reduced the cost, or expedited the scheduling.” teaches that the success history includes a subset of the successful changes)
determining, using the accessed information, a second subset of the one or more prior change requests that corresponded to failed changes; (Para [0081]: “Still referring to FIG. 14, at block 1410, once all the other risk factors are calculated, the success history for changes previously implemented by the group, individual, or  organization within the enterprise is accessed. This success history can be stored in a database, for example, the problem database or the change database.” teaches accessing the success history of the change requests; Para [0076]: “Unsuccessful changes can be reviewed to mitigate the cause and risk of the failure.” teaches that the success history also includes a subset of the unsuccessful changes)
Para [0081]: “At block 1412, the number of change task successes is divided by the total number of previous change tasks assigned to the selected group to obtain a success percentage.” teaches comparing the subset of successful changes to the subset of unsuccessful changes )
providing information corresponding to the remaining numbers of change requests in the first subset and the second subset to the at least one prediction tool. (Para [0084]: “Still referring to FIG. 15, the trained neural network, when invoked to evaluate a change at block 1508, analyzes change history with respect to corresponding configuration data for recognizable patterns that correlate to successful or un-successful changes.” teaches that the neural network (prediction tool) uses the data from the sets of successful and unsuccessful change requests)
Rotta and Kephart are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator with a motivation to “…either programmatically approve changes without the need of an approving body or trigger additional analysis for changes that yield a high probability of failure” (Kephart, Para [0084]).

The combination of Rotta and Kephart does not appear to explicitly teach: 
removing, based on the comparison, one or more change requests from one of the first subset or the second subset such that a difference between remaining numbers of change requests in the first subset and the second subset are within a threshold value; and
However, Wang teaches: 
Page 1025: “The class distribution is shown
in Fig.4(a), from which we can observe that the classes are highly imbalanced and there are many rare classes with only a few data points. We identify a class as “rare class” if and only if the number of data points contained in it is less than 20. In our experiments, we eliminate those “rare classes”, which results in a data set of size 2161 from 15 classes, and the class distribution is shown in Fig.4(b).” teaches removing service request tickets (change requests) from classes (subsets) such that the remaining number of service request tickets in the remaining classes are above 20 (threshold))
Rotta, Kephart and Wang are analogous art because they are directed to requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang’s service request balancing into Rotta’s IT change request evaluator as modified by Kephart with a motivation to “classify those tickets based on their description and resolution accurately in a timely manner.” (Wang, Page 1022).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rotta in view of Kephart, further in view of Keinan (US 2010/0191952 A1). 

Regarding Claim 6, 
The combination of Rotta and Kephart teaches The system of claim 1, 
The combination of Retta and Kephart does not appear to explicitly teach: 

However, Keinan teaches: 
wherein the output of the at least one prediction tool further comprises at least one of (i) an ordering of the parameters in accordance with estimated impact of each parameter in effecting the requested modification, or (ii) one or more recommendations for modifying the new change request. (Para [0012]: “Various embodiments disclosed herein build upon risk assessment applications, such as found in the HP Release Control software, by providing recommended modifications to the change requests to produce an expected reduction in risk involved in implementation. That is, various embodiments disclosed herein evaluate modifications to a change request, such as a change in implementer or team of implementers, a change in scheduling, a change in implementation hardware, etc.” teaches providing recommendations for modifying the change request)
Rotta, Kephart and Keinan are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keinan’s change request recommendations into Rotta’s IT change request evaluator as modified by Kephart with a motivation to “[have] a revised change request can be recommended that is expected to have a greater chance of success, i.e., a mitigated risk, over the original change request.” (Keinan, Para [0012]).

Regarding Claim 7, 
The combination of Rotta, Kephart, and Keinan teaches The system of claim 6,
Keinan further teaches: 
Para [0012]: “Various embodiments disclosed herein build upon risk assessment applications, such as found in the HP Release Control software, by providing recommended modifications to the change requests to produce an expected reduction in risk involved in implementation. That is, various embodiments disclosed herein evaluate modifications to a change request, such as a change in implementer or team of implementers, a change in scheduling, a change in implementation hardware, etc.” teaches providing recommendations for modifying the scheduling, implementer, and hardware (parameters) of the change request)
Rotta, Kephart and Keinan are analogous art because they are directed to change requests related to IT resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keinan’s change request recommendations into Rotta’s IT change request evaluator as modified by Kephart with a motivation to “[have] a revised change request can be recommended that is expected to have a greater chance of success, i.e., a mitigated risk, over the original change request.” (Keinan, Para [0012]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rotta in view of Kephart, further in view of Kalia et al. (US 2018/0308011 A1).

Regarding Claim 10, 
The combination of Rotta and Kephart teaches The system of Claim 1, 
The combination of Retta and Kephart does not appear to explicitly teach:

wherein the GUI tool is configured to generate one or more user interfaces for display, the output being displayed using one of the one or more user interfaces.
However, Kalia teaches: 
further comprising a graphical user interface (GUI) tool that is interoperably coupled with the at least one hardware processor, wherein the instructions instruct the at least one hardware processor to provide the output received from the at least one prediction tool to the GUI tool, and (Para [0070]: “The processor 702, memory 704, and input/output interface such as display 706 and keyboard 708 can be interconnected, for example, via bus 710 as part of a data processing unit 712. Suitable interconnections, for example via bus 710, can also be provided to a network interface 714, such as a network card, which can be provided to interface with a computer network, and to a media interface 716, such as a diskette or CD-ROM drive, which can be provided to interface with media 718.” teaches a processor connected to the input/output interface; Fig. 5 and Para [0045]: “FIG. 5 is an exemplary graphical user interface (GUI) showing one or more aspects of an illustrative embodiment of the present invention. GUI 500 presents the users with three buttons (520, 530, 540 in column 510) allowing a user to select one of three options described in the respective row corresponding to each button. Row 510 is a header row which indicates that each of the rows includes: button 510, request type 511, parameters 512, risk level 513, impacted resources 524, and sources 525. For row 520, the request type 521 is change CPU; parameters 522 include node, CPU size, and approval; and the risk level 523 is 20%.” teaches providing the risk level (output of the prediction tool) of the change request to the GUI)

    PNG
    media_image1.png
    648
    610
    media_image1.png
    Greyscale

wherein the GUI tool is configured to generate one or more user interfaces for display, the output being displayed using one of the one or more user interfaces. (Fig. 7 and Para [0070]: “With reference to FIG. 7, such an implementation might employ, for example, a processor 702, a memory 704, and an input/output interface formed, for example, by a display 706 and a keyboard 708.” teaches that the input/output interface uses a display to output the GUI to the user)
Rotta, Kephart and Kalia are analogous art because they are directed to IT infrastructure changes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kalia’s change request user interface into Rotta’s IT change request evaluator as modified by Kephart with a motivation to “provide automated user interface reconfiguration.” (Kalia, Para [0008]).

Regarding Claim 11, 
The combination of Rotta, Kephart and Kalia teaches The system of Claim 10,
Kephart further teaches: 
Fig. 6 and Para [0051]: “Additionally, information is input through a portal, 610, to which users have access through user interface 612. Portal 610 and business and policy rules database 606 have access to role information in role/profile database 614. The portal also has access to forms database 615.” teaches that users input data about the change request (parameters) by using a portal that is connected to the user interface; Para [0077]: “A user accessing change management tools through the portal can also assign their own values for the risk and impact, but once the record is saved, the system does a calculation taking into account the stored field values.” teaches that the user can assign values for the risk and impact of the change request (values associated with the parameters))
Rotta, Kephart and Kalia are analogous art because they are directed to IT infrastructure changes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kephart’s system for managing change requests into Rotta’s IT change request evaluator as modified by Kalia with a motivation to “…either programmatically approve changes without the need of an approving body or trigger additional analysis for changes that yield a high probability of failure” (Kephart, Para [0084]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Haas et al. (US 20170147961 A1) discloses a system that categorizes and applies weights to change requests. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.J.A./               Examiner, Art Unit 2125               

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125